DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 101
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,735,488. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Line 12 states “substantially imperceptible.” It is unclear exactly what the metes and bounds of the claim are in regards to this statement.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Line 13 states “substantially imperceptible.” It is unclear exactly what the metes and bounds of the claim are in regards to this statement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofrichter et al. (U.S. 8,515,773) in view of Daoud et al. (U.S. 7,984,147) in view of Zuniga (U.S. 2005/0245243) and further in view of Mangipudi et al. (U.S. 6,728,748).
Daoud, Zuniga, and Mangipudi were cited on the IDS filed 03 August 2020.

With respect to claim 1, Hofrichter teaches a method of downloading digital content to be rendered, comprising: downloading from a network accessible server to a client device a list of content servers that are capable of serving requested digital content (Hofrichter, col. 4, lines 51-59).
Hofrichter does not explicitly teach tracking service level statistics for the content servers in the list of content servers; selecting a first content server to serve the requested digital content from the list of content servers in dependence upon the service level statistics; from the list of content servers in dependence upon the service level statistics; and the requested digital content.
	However, Daoud teaches tracking service level statistics for the content servers in the list of content servers (Daoud, Fig. 4; col. 6, lines 22-44); selecting a first content server to serve the requested digital content from the list of content servers in dependence upon the service level statistics (Daoud, col. 6, lines 45-63); from the list of content servers (Daoud, Fig. 6; col. 8, lines 31-50) in dependence upon the service level statistics (Daoud, Fig. 4; col. 6, lines 22-44); and the requested digital content (Daoud, col. 4, lines 13-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hofrichter in view of Daoud in order to enable tracking service level statistics for the content servers in the list of content servers; selecting a first content server to serve the requested digital content from the list of content servers in dependence upon the service level statistics; from the list of content servers in dependence upon the service level statistics; and the requested digital content. One would be motivated to do so in order to provide load balancing tools that are used to direct incoming transactions to the server in the server pool in such a way that the traffic is balanced across all the servers in the pool (Daoud, col. 1, lines 23-26).	
The combination of Hofrichter and Daoud does not explicitly teach downloading a first segment of the requested digital content from the first content server to the client device for rendering; and downloading a second segment of to the client device for rendering.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Hofrichter and Daoud in view of Zuniga in order to enable downloading a first segment of the requested digital content from the first content server to the client device for rendering; and downloading a second segment of to the client device for rendering. One would be motivated to do so in order to provide better bandwidth use and reduce or eliminate the need to transmit large audio segments to a client device by assigning an identifier to the audio segment and the audio segment is broken into several audio files (Zuniga, page 2, paragraph 20).
The combination of Hofrichter, Daoud, and Zuniga does not explicitly teach in the event of a degradation in service from the first content server, selecting a second content server to replace the first content server in serving the requested digital content; wherein the server replacement is substantially imperceptible; and from the second content server.
However, Mangipudi teaches in the event of a degradation in service from (Mangipudi, col. 11, lines 42-47) the first content server (Mangipudi, col. 7, lines 62-64), selecting a second content server to replace the first content server in serving the requested digital content (Mangipudi, col. 11, lines 42-47); wherein the server replacement is substantially imperceptible (Mangipudi, col. 11, lines 36-37); and from the second content server (Mangipudi, col. 11, lines 42-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Hofrichter, Daoud, and Zuniga in view of Mangipudi in order to enable in the event of a degradation in service from the first content server, selecting a second content server to replace the first content server in serving the requested digital content; wherein the server replacement 

With respect to claim 2, the combination of Hofrichter, Daoud, Zuniga, and Mangipudi teaches the invention described in claim 1, including the method wherein the service level statistics include operational service levels (Daoud, Fig. 4; col. 6, lines 22-44). 
 
With respect to claim 3, the combination of Hofrichter, Daoud, Zuniga, and Mangipudi teaches the invention described in claim 1, including the method wherein the service level statistics include data throughput levels (Daoud, col. 5, lines 35-36). 
 
With respect to claim 4, the combination of Hofrichter, Daoud, Zuniga, and Mangipudi teaches the invention described in claim 1, including the method wherein the service level statistics include connection metrics or disconnection metrics (Mangipudi, col. 11, line 48 – col. 12, line 1). 
 
With respect to claim 5, the combination of Hofrichter, Daoud, Zuniga, and Mangipudi teaches the invention described in claim 1, including the method wherein the service level statistics are updated (Mangipudi, col. 12, lines 36-41) during the downloading of the first segment (Zuniga, page 2, paragraph 20; and page 4, paragraph 45). 
 
With respect to claim 6, the combination of Hofrichter, Daoud, Zuniga, and Mangipudi teaches the invention described in claim 1, including the method further comprising successively rendering the 
 
With respect to claim 7, the combination of Hofrichter, Daoud, Zuniga, and Mangipudi teaches the invention described in claim 1, including the method wherein the first content server consists of one or more server devices (Daoud, Fig. 6; col. 8, lines 31-50). 
 
With respect to claim 8, the combination of Hofrichter, Daoud, Zuniga, and Mangipudi teaches the invention described in claim 1, including the method further comprising tracking service level statistics related to a connection established between the client device and the first content server (Mangipudi, col. 11, line 36 – col. 12, line 1). 

With respect to claim 9, the combination of Hofrichter, Daoud, Zuniga, and Mangipudi teaches the invention described in claim 1, including the method wherein the requested digital content is a digital media stream that includes the first and second segments (Zuniga, page 2, paragraph 20; and page 4, paragraph 45). 
 
With respect to claim 10, the combination of Hofrichter, Daoud, Zuniga, and Mangipudi teaches the invention described in claim 1, including the method wherein the requested digital content includes audio content, audio/video content, video content, text content, static image content, moving image content, user-entered content, advertising content, or a combination thereof (Zuniga, page 2, paragraph 20; and page 4, paragraph 45).
With respect to claim 11, Hofrichter teaches a non-transitory computer-readable storage medium having stored thereon instructions which, when executed by a processor of a computing device, cause the computing device to: download from a network accessible server a list of content servers that are capable of serving requested digital content (Hofrichter, col. 4, lines 51-59).
Hofrichter does not explicitly teach track service level statistics for the content servers in the list of content servers; select a first content server to serve the requested digital content from the list of content servers in dependence upon the service level statistics; from the list of content servers in dependence upon the service level statistics; and the requested digital content.
However, Daoud teaches track service level statistics for the content servers in the list of content servers (Daoud, Fig. 4; col. 6, lines 22-44); select a first content server to serve the requested digital content from the list of content servers in dependence upon the service level statistics (Daoud, col. 6, lines 45-63); from the list of content servers (Daoud, Fig. 6; col. 8, lines 31-50) in dependence upon the service level statistics (Daoud, Fig. 4; col. 6, lines 22-44); and the requested digital content (Daoud, col. 4, lines 13-22). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hofrichter in view of Daoud in order to enable track service level statistics for the content servers in the list of content servers; select a first content server to serve the requested digital content from the list of content servers in dependence upon the service level statistics; from the list of content servers in dependence upon the service level statistics; and the requested digital content. One would be motivated to do so in order to provide load balancing tools that are used to direct incoming transactions to the server in the server pool in such a way that the traffic is balanced across all the servers in the pool (Daoud, col. 1, lines 23-26).	

	However, Zuniga teaches download a first segment of the requested digital content from the first content server for rendering (Zuniga, page 2, paragraph 20; and page 4, paragraph 45); download a second segment of (Zuniga, page 2, paragraph 20; and page 4, paragraph 45) for rendering (Zuniga, page 2, paragraph 20; and page 4, paragraph 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Hofrichter and Daoud in view of Zuniga in order to enable download a first segment of the requested digital content from the first content server for rendering; download a second segment of for rendering. One would be motivated to do so in order to provide better bandwidth use and reduce or eliminate the need to transmit large audio segments to a client device by assigning an identifier to the audio segment and the audio segment is broken into several audio files (Zuniga, page 2, paragraph 20).	
The combination of Hofrichter, Daoud, and Zuniga does not explicitly teach in the event of a degradation in service from the first content server, select a second content server to replace the first content server in serving the requested digital content; wherein the server replacement is substantially imperceptible; and from the second content server.
However, Mangipudi teaches in the event of a degradation in service from (Mangipudi, col. 11, lines 42-47) the first content server (Mangipudi, col. 7, lines 62-64), select a second content server to replace the first content server in serving the requested digital content (Mangipudi, col. 11, lines 42-47); wherein the server replacement (Mangipudi, col. 11, lines 42-47) is substantially imperceptible (Mangipudi, col. 11, lines 36-37); and from the second content server (Mangipudi, col. 11, lines 42-47).


Claims 12-20 do not teach or define any new limitations above claims 2-10 and therefore are rejected for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

June 4, 2021